Citation Nr: 0817088	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether the substantive appeal filed in connection with a 
rating decision dated in June 2004 was timely filed.

2. Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran had served on active duty for over 20 years at 
the time of his retirement in June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in June 2004 and 
January 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The RO issued a statement of the case (SOC) on October 14, 
2005 in connection with the appellant's appeal of the June 
2004 rating decision.

3. The appellant's substantive appeal was received by VA on 
December 16, 2005, and, under VA regulations, is considered 
filed on December 12, 2005.

4. The veteran died in February 2004; the immediate cause of 
death was sepsis due to cellulitis of the legs due to 
diabetes mellitus.

5. Diabetes mellitus and cellulitis of the legs was not 
incurred in or aggravated by active duty military service, 
nor is it etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1. A timely substantive appeal was filed in connection with 
the June 2004 rating decision, denying service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302-305 (2007)

2. The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein that the appellant's 
substantive appeal was timely filed is a full grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007)) and the implementing 
regulations. With regard to the issue of entitlement to 
service connection for the cause of the veteran's death, the 
Board finds that all notice requirements under the VCAA have 
been satisfied.

VCAA imposes certain duties upon VA to notify the claimant of 
the shared obligations of the claimant and VA in developing 
his or her claim and to assist the claimant by making 
reasonable efforts to obtain relevant evidence in support of 
the claim.  VA must inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims, the information and evidence that VA will seek to 
provide, the information and evidence that the claimant is 
expected to provide, and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  This notice must also be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  In this case, the 
appellant was provided with a VCAA notification letter in 
April 2004, prior to the initial unfavorable AOJ decision 
issued in June 2004.  An additional VCAA letter was sent in 
July 2005.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in April 2004 met all notice requirements 
under Pelegrini by informing the appellant of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration, and 
requesting that she provide any evidence in her possession to 
VA.  However, the Court of Appeals for Veterans Claims' 
(Court) decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Here, the appellant was not provided with 
notice of how to substantiate a disability rating and 
effective date for that rating.  Nevertheless, the Board 
finds that there is no prejudice to the appellant as a result 
of the inadequacy of notice on these two elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  
Disability ratings do not apply to cause of death claims, 
and, as the Board herein concludes that the preponderance of 
the evidence is against the appellant's service connection 
claim, any question as to the assignment of an effective date 
is rendered moot.  

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, the April 2004 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits when the cause of death was service-connected 
and when it was not, as well as informed her of how to 
establish service connection for cause of death when the 
cause was not yet service-connected by advising her that she 
must show that the disorder that caused the veteran's death 
had its onset in service or was permanently aggravated by 
service.  However, the letter did not inform her of the 
disabilities for which the veteran was service-connected.  
Nevertheless, the Board observes that the appellant submitted 
as evidence a copy of the September 2002 rating decision 
granting service connection for degenerative joint disease, 
severe, right knee with chrondomalacia, patellar; thus, the 
Board finds that she was aware of the disabilities for which 
service connection was in effect.  The Board's determination 
herein that service connection for the cause of the veteran's 
death is not warranted has rendered moot questions regarding 
any other deficiencies of the notice under Hupp. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The veteran's 
service medical records, VA medical records, private medical 
records, and the reports of August 1971 and August 2002 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The appellant has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Timely substantive appeal

Appellate review of a decision of the AOJ is initiated by a 
notice of disagreement and completed by a substantive appeal 
after an SOC is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  The SOC is then issued to the appellant, who 
is afforded a period of 60 days from the date the SOC is 
mailed to file the substantive appeal.  This may be extended 
for a reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-204; 20.300-
306 (2007).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).  A 
substantive appeal consists of a VA Form 9 or other document 
containing the necessary information.  38 C.F.R. § 20.202.   

In the instant case, the rating decision denying service 
connection for the cause of the veteran's death was issued on 
June 19, 2004.  The appellant was fully notified of her 
appellate rights at that time.  A notice of disagreement with 
that decision was received on June 13, 2005.  Thereafter, an 
SOC was issued on October 14, 2005; thus, the 60 day period 
for filing a substantive appeal ended on December 14, 2005.

On December 16, 2005, as indicated by the date stamp of the 
RO mailroom, the appellant's substantive appeal was received 
at the RO.  No envelope bearing the postmark of the U.S. 
Postal Service is of record.  As discussed above, when the 
postmark is not of record, it is presumed to be five days 
prior to the date of receipt, excluding Saturdays, Sundays 
and legal holidays.  A review of the December 2005 calendar 
reveals that December 16, 2005 was a Friday, and five days 
prior to that date was December 12, 2005.  Accordingly, the 
Board finds that the appellant's substantive appeal was filed 
on December 12, 2005, within 60 days of October 14, 2005.  
The appellant's substantive appeal in relation to her appeal 
of the June 2004 rating decision was, therefore, timely. 

III. Cause of death
 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation by a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the appellant was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
considering the regulation changes in adjudicating the 
appellant's service connection claim.  See Bernard at 393-94.  
As the claim for service connection for the cause of the 
veteran's death are herein denied, the question of change in 
severity of the veteran's cause of death as a result of 
service-connected right knee disability is rendered moot.

As reported on the veteran's death certificate, he died in 
February 2004, and the immediate cause of death was sepsis 
due to cellulitis of the legs due to diabetes mellitus.  At 
the time of death, the veteran was service-connected for 
seborrheic dermatitis, face, degenerative joint disease of 
the right knee, hemorrhoids, and inguinal hernia, right.  The 
appellant contends that the cause of the veteran's death was 
secondary to his service-connected right knee disability, as 
indicated by her application for benefits accompanied by a 
copy of the September 2002 rating decision granting service 
connection for the right knee disability.  Thus, she contends 
that service connection is warranted for the cause of the 
veteran's death.  The Board notes that the appellant has not 
argued, nor does the record reflect, that the veteran's 
diabetes mellitus was incurred in or aggravated by his 
military service.  

The medical evidence of record shows that the veteran was 
treated for polyarthritis of the knees and ankles and 
cellulitis of the feet during service in April 1967 and May 
1967.  Specifically, service medical records reflect that in 
April 1967, the veteran was hospitalized with cellulitis of 
the dorsolateral aspect of the left foot, which was followed 
the day after admission by cellulitis of the dorsolateral 
aspect of the right foot, and the next day, by effusion of 
the right knee.  The veteran was treated with antibiotics.  
Just over a month after admission, in May 1967, the veteran 
was discharged from the hospital to outpatient care and 
physical therapy.  A May 1967 physical therapy record reports 
only a diagnosis of arthritis.  December 1967 and May 1969 
periodic physical evaluations indicate that there were no 
complications or sequelae of the 1967 arthritis.  His 
November 1970 separation examination report shows that the 
veteran had severe migratory arthritis of unknown etiology 
and cellulitis of the lower extremities; but that he had been 
relatively asymptomatic for the past three years, save for 
occasional throbbing of the right knee and pain (seldom) of 
the ankles.  Ankles and knees were reported to have full 
range of motion with no weakness, tenderness, or swelling.  
An orthopedic consult report shows a diagnosis of mild 
chrondomalacia of the right and left knees. 

Post-service private medical evidence reveals a diagnosis of 
leg ulcers in May 1999, and an August 1999 record reports a 
diagnosis of cellulitis.  A September 1999 Wound Care Center 
record reflects that the veteran had a pseudomonas infection 
of the harvesting site on his legs for his coronary artery 
bypass surgery, as well as other leg wounds.  In February 
2000, residual cellulitis of the left leg was noted.  A 
history of stasis ulcers of both legs was recorded at his 
August 2002 VA examination, and an August 2003 private 
medical record reports treatment for leg ulcers.  The veteran 
was hospitalized with cellulitis of the left lower extremity 
with positive pseudomonas in December 2002, and an October 
2003 record shows a diagnosis of recurrent cellulitis of the 
lower extremities with leg ulcers.  A January 2004 record 
shows treatment for left leg wounds.  In February 2004, the 
veteran was hospitalized with sepsis and lower extremity 
cellulitis, and a February 2004 consult indicates chronic 
left lower leg ulcer with some cellulitis.  The Board 
observes that the veteran died shortly after this 
hospitalization.    

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the veteran's cause of death.  Initially, the Board observes 
that an August 1971 orthopedic examination revealed neither 
cellulitis nor evidence of swelling or tenderness of any 
joint, normal range of motion, and negative X-rays.  The 
first diagnosis of cellulitis post-service was in August 
1999, approximately 37 years after service discharge.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against a finding that the veteran's 
cellulitis was service-connected.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran had 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Further, the Board notes that service medical records reflect 
that the veteran developed polyarthritis concomitantly with 
cellulitis of both feet and that the veteran had continued 
pain in the right knee and an ultimate diagnosis of 
chrondomalacia of the right and left knees.  However, there 
is no medical evidence of record that relates either the 
veteran's service-connected right knee disability or his in-
service cellulitis with the recurrent cellulitis that 
manifested in August 1999.  There is no medical evidence of 
record that disability of the right knee preceded by 
cellulitis can later cause cellulitis.  Additionally, the in-
service cellulitis was of unknown etiology, while the medical 
evidence reflects that the cellulitis that was recurrent from 
1999 onward was connected with the development of leg ulcers 
and wounds on the veteran's legs.  Moreover, the February 
2004 death certificate specifically states that the veteran's 
cellulitis was due to his diabetes mellitus.   

Thus, the only evidence of record that the veteran's cause of 
death was related to his service, either secondary to his 
service-connected knee disability or directly, is the 
appellant's own statements.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Absent competent evidence of a causal 
nexus between the cause of the veteran's death and his 
service, service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.





ORDER

The appellant's substantive appeal filed in connection with a 
rating decision issued in June 2004 was timely. 

Service connection for the cause of the veteran's death is 
denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


